Title: Thomas Jefferson to the Republicans of Washington County, Maryland, 31 March 1809
From: Jefferson, Thomas,Rochester, Nathaniel
To: Washington County, Maryland, Republicans


          
The affectionate
sentiments you express on my retirement from the high office conferred
on me by my country, are gratefully recieved, & acknoleged with
thankfulness. your approbation of the various measures which have been pursued,
cannot but be highly consolatory to myself, & encouraging to future
functionaries, who will see that their honest endeavors for the public good
will recieve due credit with their constituents. that the great & leading
measure respecting our foreign intercourse was the most salutary alternative,
& preferable to the submission of our rights as a free & independant
republic, or to a war at that period, cannot be doubted by candid minds. great
and good effects have certainly flowed from it, & greater would have been
produced, had they not been, in some degree, frustrated by unfaithful
citizens.
          If in my retirement to the
humble station of a private citizen, I am accompanied with the esteem &
approbation of my fellow citizens,
 trophies obtained by the blood stained steel, or
the tattered flags of the tented field, will never be envied. the care of human
life & happiness, & not their destruction, is the first
& only legitimate object of good government. 
          I salute you, fellow citizens, with every wish
for your welfare, & the perpetual duration of our government, in all the
purity of it’s republican principles.
Th: Jefferson
          
            Monticello
            Mar. 31. 09.
        